Citation Nr: 0407488	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  03-08 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for colitis.

4.  Entitlement to service connection for a bladder 
infection.

5.  Entitlement to service connection for vision problems.

6.  Entitlement to service connection for impotence.

7.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The Board notes that the veteran originally elected to have a 
Travel Board hearing at the time he submitted his substantive 
appeal in February 2003.  The veteran, through his 
representative, submitted a statement in March 2003 wherein 
he requested that the hearing request be cancelled.  The 
veteran asked that he be scheduled for a local hearing.

The RO scheduled the veteran for a local hearing on June 17, 
2003, and provided notice of the hearing in May 2003.  The 
veteran's representative submitted a statement in June 2003 
asking that the local hearing be cancelled.  Further, the 
representative asked that no other hearings be scheduled 
unless requested by the veteran.  Finally, the representative 
asked that the veteran's case be forwarded to the Board.  
Accordingly, the Board finds that the veteran's request for a 
hearing has been withdrawn.  38 C.F.R. § 20.704(e) (2003).

The Board also notes that additional evidence was forwarded 
to the Board in November 2003 after the veteran's case was 
certified on appeal.  See 38 C.F.R. §§ 19.37, 20.1304 (2003).  
The veteran did not waive consideration of the additional 
evidence by the agency of original jurisdiction (AOJ) in the 
first instance.  However, given that the veteran's case will 
be remanded for additional development, this evidence will be 
reviewed by the AOJ.

Finally, the veteran has also raised the possibility of a 
claim for exposure to radiation in several of his statements.  
In a June 2002 statement the veteran said that he was a 
member of the base contamination monitoring team and used 
masks and Geiger counters to detect gases and radiation.  In 
a Public Health Assessment submitted by the veteran, there is 
a section that noted that nuclear weapons had been kept at 
March Air Force Base (AFB) until 1980 in a Weapons Storage 
Area (WSA).  The veteran submitted a statement in September 
2003 that was received at the Board in November 2003.  In 
that statement the veteran alleged having disabilities due to 
exposure to ionizing radiation in the groundwater at March 
AFB.  The issue has not yet been developed or certified on 
appeal and is referred for further action.


REMAND

The veteran served on active duty with the United States Air 
Force from October 1968 to October 1972.  The veteran 
contends that he is entitled to service connection for the 
issues on appeal, in part, as a result of his exposure to 
Agent Orange and mustard gas during military service.  The 
veteran's personnel records show that he never served outside 
of the Continental United States.

The veteran contends he was exposed to mustard gas in a gas 
chamber at Lackland Air Force Base (AFB), Texas, during basic 
training.  He also maintains that he had additional mustard 
gas exposure at Shepard AFB, Texas, while undergoing training 
as a food inspector.  Finally, the veteran says that he was 
exposed to leaking mustard gas canisters onboard aircraft he 
inspected at March AFB, California, as part of his duties as 
a food inspector.  He also contends that he had other 
exposure when he was in proximity to the aircraft while they 
were power washed.  

The veteran also submitted a Public Health Assessment (PHA) 
for March AFB that addressed a number of community health 
concerns relating to, inter alia, contaminated water supplies 
and contaminated soil at the base.  The PHA is not dated but 
appears to be dated as late as 2000 based on dates included 
in the PHA.  

The private medical records submitted by the veteran and the 
VA medical records associated with the claims file do not 
support the veteran's contentions at this time.  There is no 
reference to the veteran having a disorder relating to 
exposure to herbicides or mustard gas.  Moreover, the records 
do not relate any currently diagnosed disability or condition 
to the veteran's military service.  The veteran does have a 
diagnosis of diabetes mellitus, type II, a presumptive 
disease related to exposure to herbicides (Agent Orange).  
See 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2003).  However, the 
evidence currently of record does not show that he was 
exposed to herbicides during service, or that he may be 
presumed to have been exposed.

The Board notes that the RO contacted the National Personnel 
Records Center (NPRC) for evidence of the veteran's exposure 
to herbicides and mustard gas in December 2001.  The NPRC 
responded in February 2002 that there were no records of 
exposure to herbicides and, in regard to mustard gas 
exposure, the document or information requested was not a 
matter of record.

The RO conducted additional development by way of an 
electronic mail inquiry to the Veterans Benefits 
Administration (VBA) Central Office (CO) in February 2003.  
The inquiry noted the veteran's claims of exposure to Agent 
Orange and the time periods involved.  A response noted that 
the Department of Defense (DoD) had provided VA with an 
inventory of herbicide operations at specific times and 
geographic locations.  The inventory did not show that there 
was any instance of herbicide use, testing or disposal at 
either Lackland AFB or March AFB.

The Board notes that the NPRC and VBACO responses do not 
state whether herbicides (Agent Orange) were stored at or 
transported through March AFB.  The response addressed use, 
testing or disposal.  The Board finds this response to be 
vague and subject to interpretation in regard to whether 
herbicide agents were transported through March AFB during 
the veteran's period of service.  Additional development on 
this issue is required.

The Board also notes that, in regard to mustard gas exposure, 
the NPRC reply to the RO's request stated that the requested 
document or information was not available.  This response too 
is vague and does not definitively answer the question as to 
whether the veteran was likely exposed to mustard gas, in any 
form, during his military service.  Further development of 
this matter is required.

The veteran submitted an undated portion of a decision by a 
Social Security Administration (SSA) administrative law judge 
(ALJ) in June 2002.  The decision reflects that the veteran 
was found to be totally disabled.  However, none of the 
exhibits, to include the medical evidence relied on by the 
ALJ, was included with the submission.  Further, the ALJ 
noted that the veteran was in receipt of federal disability 
retirement benefits, a fact that the veteran also noted in a 
September 2003 statement that was received at the Board in 
November 2003.  The SSA records and record relating to the 
veteran's federal disability retirement must be obtained and 
associated with the claims file.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should contact the 
veteran to obtain the names and 
addresses of all medical care 
providers who treated him for his 
claimed disabilities since 1972.  
After securing the necessary 
release(s), the RO should obtain 
those records that have not been 
previously secured, especially any 
VA treatment records.

2.  The SSA should be contacted and 
the records pertinent to the 
veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon 
concerning that claim should be 
requested.

3.  The Office of Personnel 
Management (OPM) or other 
appropriate source should also be 
contacted in regard to obtaining the 
veteran's disability determination 
and the medical records relied upon 
in the case.  

4.  The RO should conduct 
appropriate development to determine 
the following: 1) whether the 
veteran was exposed to herbicides at 
any of his units during service, 
especially March AFB; and 2) whether 
the veteran was exposed to either 
mustard gas testing or mustard gas 
during service, especially at 
Lackland AFB, Shepard AFB, or March 
AFB.

5.  Upon the completion of the 
action requested in the preceding 
paragraphs, the RO should schedule 
the veteran for a VA examination 
with a physician with appropriate 
expertise to determine the etiology 
of the claimed diabetes mellitus.  
The claims file and a copy of this 
remand must be made available and 
reviewed by the examiner prior to 
the examination.  All necessary 
tests should be conducted which the 
examiner deems necessary.  The 
examiner should review the results 
of any testing prior to completion 
of the report.  The examiner is 
requested to provide an assessment 
as to whether: 1) the veteran's 
diabetes mellitus was manifest to a 
compensable degree as contemplated 
by Diagnostic Code 7913 (managed by 
restricted diet) 38 C.F.R. § 4.119 
(2003); or, 2) whether it is at 
least as likely as not that diabetes 
mellitus is related to any incident 
of service, including exposure to 
herbicides or mustard gas.  The 
examiner should provide a complete 
rationale for all conclusions 
reached.

6.  The veteran is also seeking 
entitlement to service connection 
for hypertension, colitis, bladder 
infections, visual problems, 
impotence, and a psychiatric 
disorder.  The veteran should be 
afforded the appropriate VA 
examinations to determine if the 
claimed disorder exists.  The claims 
file and a copy of this remand must 
be made available and reviewed by 
the examiner(s) prior to the 
examination.  All necessary tests 
should be conducted which the 
examiner(s) deems necessary.  The 
examiner(s) should review the 
results of any testing prior to 
completion of the report.  The 
respective examiners are requested 
to provide an opinion as to: 1) 
whether it is at least as likely as 
not that the claimed disorder is 
related to the veteran's military 
service, including any exposure to 
herbicides or mustard gas; and/or 2) 
whether it is at least as likely as 
not that the claimed disorder is due 
to the veteran's diabetes mellitus.  
The examiner should provide a 
complete rationale for all 
conclusions reached.

7.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issues on 
appeal.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case (SSOC).  The SSOC should also 
address the additional evidence 
submitted by the veteran and that 
was forwarded directly to he Board.  
The veteran should then be afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

